FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                        December 21, 2018
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 18-3144
                                                  (D.C. No. 5:17-CR-40020-DDC-1)
 HENRY D. MCKNIGHT, JR.,                                      (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      Henry D. McKnight, Jr. appeals the district court’s order of September 22,

2017 denying his motion to suppress evidence. This matter is before us on the United

States’ Motion to Remand for Additional Trial Court Proceedings. The United States

confesses error and moves the court to reverse the district court’s order denying Mr.

McKnight’s motion to suppress and remand the case for further proceedings. The

motion is unopposed.




      *
        In light of the United States’ motion, this matter is submitted on the briefs.
See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Upon consideration, the Motion to Remand is granted. This appeal is

dismissed, and this matter is remanded with instructions to the district court to vacate

its judgment dated June 12, 2018 and its order of September 22, 2017 denying Mr.

McKnight’s motion to suppress and to conduct any and all proceedings the district

court deems appropriate in light of the United States’ Motion to Remand.

      The Clerk is directed to issue the mandate forthwith.


                                            Entered for the Court
                                            Per Curiam




                                           2